Fourth Court of Appeals
                                          San Antonio, Texas
                                                October 31, 2018

                                              No. 04-17-00628-CV

                                       IN RE Andrew W. MCADOO,
                                               Appellant

                                       Original Mandamus Proceeding 1

                                                     ORDER

Sitting: Sandee Bryan Marion, Chief Justice 2
         Karen Angelini, Justice2
         Marialyn Barnard, Justice2
         Rebeca C. Martinez, Justice
         Patricia O. Alvarez, Justice
         Luz Elena D. Chapa, Justice
         Irene Rios, Justice

        On June 29, 2018, relator filed a Motion for En Banc Reconsideration. On September 14,
2018, the real parties in interest filed a response, and on September 21, 2018, realtor filed a
reply. After considering relator’s motion, the real parties’ in interest response, and relator’s
subsequent reply, this court concludes relator is not entitled to the relief sought. Accordingly,
relator’s Motion for En Banc Reconsideration is DENIED.

         It is so ORDERED on October 31, 2018.
                                                                                      PER CURIAM

Attested to: _________________________
                Keith E. Hottle,
                Clerk of Court



1
 This proceeding arises out of Cause No. 2015-CVT-002862-D3, styled KLH and OJH, Individually and as Next
Friend of JPH v. Dr. Andrew McAdoo, pending in the 341st Judicial District Court, Webb County, Texas, the
Honorable Rebecca Ramirez Palomo presiding.
2
  Chief Justice Marion and Justices Angelini and Barnard dissent to the denial of relator’s motion for en banc
reconsideration. Their decision to dissent is based on the reasons expressed in Justice Barnard’s dissent to the
panel’s opinion denying relator’s petition for writ of mandamus. Specifically, and as stated in the dissent, the record
does not support the trial court’s rationale for granting the motion for new trial; the record contains sufficient
evidence to support the jury’s verdict in favor of relator.